PER CURIAM:
Writ denied; motion denied. The state has returned following the trial court's compliance with this court's order on remand. State v. Aguillard , 15-0589 (La. 2/26/16), 184 So.3d 1273. We hereby deny the state's motion for additional clarification from the trial court and deny the state's writ in full. We leave intact the decision of the court of appeal, vacating the conviction and sentence, and remanding for a new trial. State v. Aguillard , 14-0316 (La. App. 4 Cir. 3/4/15), 158 So.3d 976. The court of appeal reached the correct result because the trial court's failure to adequately record the bench conference concerning the challenge for cause of prospective juror Lt. Mark Mulla has resulted in actual prejudice to the defendant's appeal. See State v. Pinion , 06-2346 (La. 10/26/07), 968 So.2d 131.